 

[tex10-10logo.jpg]

 



Private & Confidential

Our Reference: CMD-OU-2013-2647HA-FL

 

29 July 2013

 

Hong Kong Highpower Technology Company Limited

Unit 12 15/F Technology Park

18 on Lai Street

Shek Mun Shatin

NT

 

Dear Sirs,

 

Re : Additional Banking Facility

 

Further to our facility letter dated 14 March 2013 under ref.
CMD-OU-2013-0708HA-FL (the “Facility Letter”), we are pleased to advise you that
Industrial and Commercial Bank of China (Macau) Limited (“the Bank”) has agreed
to offer additional banking facility to you (“the Borrower”) and to confirm
that, subject to the availability of funds and terms and conditions outlined
herein, we hold the following additional credit facility at your disposal unless
advise to the contrary by us.

 

Additional Line of Credit:

Up to HKD55,000,000.00
(Hong Kong Dollars Fifty Five Million Only.)

 

Facility:

Term Loan

 

Purpose:

To finance the Borrower’s working capital.

 

Drawdown:

(1)          Upon completion of all security documentation referred in this
letter and the return of the duplicate of this letter, duly signed.

 

(2)          Allowed for separate drawdown. Each drawdown should be in a minimum
of HKD5,000,000.00 and subject to 3 business days’ prior written notice to the
Bank.

 

(3)          Each drawdown is subject to a Commitment Letter as mentioned in
Security / Documents (1) below covering the principal, accrued interest and all
related fees. 

   

Availability Period:

ICBC MACAU

From the date of this facility letter to 29 January 2014. No loan drawing will
be allowed beyond this period unless agreed by the Bank. 





 

Industrial and Commercial Bank of China (Macau) Limited

18/F, ICBC Tower, Macau Landmark, 555 Avenida da Amizade, Macau

Tel: (853) 2855 5222 Fax: (853) 2857 0758

 



1

 





 

[tex10-10logo.jpg]

 

Re: Hong Kong Highpower Technology Company Limited



 

Advance Ratio:

The aggregate advance ratio should not exceed 95% of the amount of Commitment
Letter based on RMB/HKD exchange rate at the time of each loan drawdown.

 

Maturity Date of each Loan:

12 months after the date of loan drawing or 2 months before the expiry day of
the corresponding Commitment Letter for that loan, whichever is earlier.

 

Final Maturity Date;

29 January 2015.

 

Interest Rate:

1.60% p.a., subject to availability of funds and fluctuation at the Bank’s
discretion. Interest is calculated daily on a 365 days basis.

 

Repayment:

Principal and accrued interest together with 1% government stamp duty on
interest (when applicable) are to be repaid in one lump sum on Maturity Date of
each loan. No principal and accrued interest payment should go beyond the Final
Maturity Date.

 

Additional Security / Documents:

(1)         Commitment Letters (“Commitment Letter”) in the form of
authenticated SWIFT under MT799 format for total amount not less than 105.26%
(1/95%) of advanced amount for their equivalent in the RMB Commitment Letters,
covering the outstanding principal, accrued interest and all related fees under
this facility letter issued by Industrial and Commercial Bank of China Limited,
Shenzhen Branch (“ICBC Shenzhen Branch”) in favor of the Bank. The terms and
conditions of the Commitment Letter must, among others, specify the following: 

 

ICBC MACAU

 

Industrial and Commercial Bank of China (Macau) Limited

18/F, ICBC Tower, Macau Landmark, 555 Avenida da Amizade, Macau

Tel: (853) 2855 5222 Fax: (853) 2857 0758

 

- 2 -

 

  

[tex10-10logo.jpg]

 

Re: Hong Kong Highpower Technology Company Limited

 

 

 

- If during the loan tenor, you fails to immediately repay the principle,
accrued interest and related fees demanded under any early repayment event as
stipulated in this facility letter; or if at the Final Maturity Date, you fails
to repay the principle, accrued interest and related fees, ICBC Shenzhen Branch
shall issue a Stand-by Letter of Credit for amount not less than 105.26% (1/95%)
of advanced amount for their equivalent in RMB Standby Letter of Credit, with
expiry date at least one month after the Final Maturity Date in favor of the
Bank within 7 business days upon receipt of the Bank’s written demand, for
securing any unpaid principle, accrued interest and related fees under this
facility letter.

 

(2)          Board Resolution from the Borrower for accepting the facility and
the corresponding terms and conditions, which is to be certified by a company
director of the Borrower.

    Arrangement Fee: 0.40%p.a. on each drawdown amount, payable on the date of
loan drawdown.     Early/Partial Prepayments: Early and partial prepayment will
be allowed, without penalty, subject to payment of break funding cost and 30
days’ prior written notice to the Bank.     Other Terms and Conditions: (1)
         Loan proceeds cannot be mobilized to China Mainland territory, directly
or indirectly through a third party, by ways of lending, equity investment or
security investment.       (2)          At all times during the loan period, if
the market value of RMB/HKD depreciated by 3%, compared with each loan drawdown
date, the Bank has the right to demand repayment(s) to reduce the loan amount,
or you may provide additional tangible security (at your own costs) acceptable
to the Bank within 2 business day’s written notice from the Bank, so that the
loan advance ratio is reduced to 95% or below.       (3)          The above Term
Loan is a non-revolving credit. Any amount of repayments made may not be
re-borrowed unless prior written approval is obtained from the Bank.

 

ICBC MACAU

 

Industrial and Commercial Bank of China (Macau) Limited

18/F, ICBC Tower, Macau Landmark, 555 Avenida da Amizade, Macau

Tel: (853) 2855 5222 Fax: (853) 2857 0758

 

- 3 -

 

  

[tex10-10logo.jpg]

 

Re: Hong Kong Highpower Technology Company Limited



 

This letter is supplemental to the above-mentioned Facility Letter. All other
terms and conditions as stipulated in that letter remain unchanged.

 

Please acknowledge your acceptance of the foregoing terms and conditions by
signing and returning to us the duplicate of this letter.

 

Yours sincerely,

For and on behalf of

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED

 

/s/ [ILLEGIBLE SIGNATURE] /s/ [ILLEGIBLE SIGNATURE]

Authorized Signature(s)

 

ICBC MACAU

 

Industrial and Commercial Bank of China (Macau) Limited

18/F, ICBC Tower, Macau Landmark, 555 Avenida da Amizade, Macau

Tel: (853) 2855 5222 Fax: (853) 2857 0758

 



- 4 -

 

